IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 48 EAL 2018
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   139 EDA 2015 entered on December
                                             :   28, 2017, remanding the Order of the
 ROBERT DERWIN SCOTT,                        :   Philadelphia County Court of Common
                                             :   Pleas at No. CP-51-CR-0011581-
                     Petitioner              :   2014 entered on December 29, 2014


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED for

proceedings consistent with this Court’s decision in Commonwealth v. Perfetto, ___ A.3d

___, 2019 WL 1866653 (Pa. Apr. 26, 2019).